Case 2:21-mc-00592-UA Document 1-1 Filed 04/09/21 Page 1 of 3 Page ID #:3




 1 MARI T. SAIGAL (State Bar No. 318556)
   Mari.Saigal@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 3 Fiftieth Floor
   Los Angeles, California 90071-3426
 4 Telephone:   (213) 683-9100
   Facsimile: (213) 687-3702
 5
   Attorneys for Motion Picture Association, Inc.
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 In Re 17 U.S.C. § 512(h) Subpoena to       Case Number: 2:21-mc-00592
13 CLOUDFLARE, INC.                           DECLARATION OF JAN VAN
                                              VOORN IN SUPPORT OF
14                                            ISSUANCE OF SUBPOENA
                                              PURSUANT TO 17 U.S.C. § 512(h)
15
16
17
18
19
20
21 I, Jan van Voorn, the undersigned, declare that:
22        1.    I am Executive Vice President and Chief of Global Content Protection

23 for the Motion Picture Association, Inc. (“MPA”). I submit this declaration on
24 behalf of Columbia Pictures Industries, Inc., Paramount Pictures Corp., Universal
25 City Studios Productions LLLP, and Warner Bros. Entertainment, Inc. (“ACE
26 Members”), each of which is a member of the Alliance for Creativity and
27 Entertainment (“ACE”). ACE is a global coalition of leading content creators and
28 on-demand entertainment services committed to supporting the legal marketplace
 Case 2:21-mc-00592-UA Document 1-1 Filed 04/09/21 Page 2 of 3 Page ID #:4




 1 for video content and addressing the challenge of online piracy. The ACE
 2 Members, whether themselves or through subsidiaries and affiliates, own the
 3 copyrights in the below referenced copyrighted works.
 4        2.     The ACE Members (via the Motion Picture Association, Inc.) are
 5 requesting issuance of the attached proposed subpoena that would order Cloudflare,
 6 Inc. to disclose the identities, including names, physical addresses, IP addresses,
 7 telephone numbers, e-mail addresses, payment information, account updates and
 8 account histories of the users operating the websites listed in the attached Exhibit A.
 9        3.     The purpose for which this subpoena is sought is to obtain the identities
10 of the individuals assigned to these websites who have exploited ACE Members’
11 exclusive rights in their copyrighted motion pictures without their authorization.
12 This information will only be used for the purposes of protecting the rights granted
13 to ACE Members, the motion picture copyright owners, under Title II of the Digital
14 Millennium Copyright Act.
15
16        I declare under penalty of perjury under the laws of the United States of
17 America that the foregoing is true and correct to the best of my knowledge,
18 information or belief.
19        Executed at San Diego, California, on April 9, 2021.
20
21
22
                                                               Jan van Voorn
23
24
25
26
27
28


                                             -2-
                   Case 2:21-mc-00592-UA Document 1-1 Filed 04/09/21 Page 3 of 3 Page ID #:5




                                                            EXHIBIT A

Website              Sample 1 Infringed   Sample 1 Infringing URL            Sample 2 Infringed       Sample 2 Infringing URL
                     Title                                                   Title
lookmovie.io         Almost Christmas     https://lookmovie.io/movies/vie    Fifty Shades Darker      https://lookmovie.io/movies/view
                                          w/almost-christmas-2016                                     /fifty-shades-darker-2017
watchmovie.movie     47 Ronin             https://watchmovie.movie/series    Whiskey Tango            https://watchmovie.movie/series/
                                          /47-ronin-hti-episode-1            Foxtrot                  whiskey-tango-foxtrot-mtd-
                                                                                                      episode-1
yesmovies.ag         Varsity Blues        https://yesmovies.ag/movie/varsi   The Other Guys           https://yesmovies.ag/movie/the-
                                          ty-blues-8030/1-1/watching.html                             other-guys-5301/1-
                                                                                                      1/watching.html
himovies.to          Forrest Gump         https://himovies.to/watch-         Locked Down              https://himovies.to/watch-
                                          movie/forrest-gump-                                         movie/locked-down-
                                          19710.2507831                                               67265.4030906
afdah.info           Flashdance           https://afdah.info/watch-          Birds of Prey: And the   https://afdah.info/watch-
                                          movies/31549-flashdance-1983       Fantabulous              movies/68010-birds-of-prey-and-
                                                                             Emancipation of One      the-fantabulous-emancipation-of-
                                                                             Harley Quinn             one-harley-quinn-2020
